DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments have been fully considered and are persuasive. The application is now in condition for allowance. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Steven Crane on 5/31/2022.
The application has been amended as follows: 

Regarding claim 2:
Line 2 is amended to -wherein the opposed ends of the camshaft [[barrel]] barrels include a low-lift lobe positioned-.

Regarding claim 3:
Line 2 is amended to -wherein the opposed ends of the camshaft [[barrel]] barrels include a high-lift lobe positioned-.

Regarding claim 5:
Line 2 is amended to -further including multiple cylinders of [[an]] the engine, wherein in the DCCO mode -.

Regarding claim 6:
Line 3 is amended to -camshaft barrels and 

Regarding claim 7:
Line 2 is amended to -wherein in the DCCO[[,]] mode, exhaust actuators of the multiple actuators shift-.

Regarding claim 18:
Line 10 is amended to –[[programming]] actuating multiple actuators to operate during a deceleration cylinder cut-off (DCCO) mode-.

Allowable Subject Matter
Claims 1-12 and 14-19 is/are allowed.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  claims 1-12 and 14-19 is/are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach “wherein the multiple intake valves comprise all of the intake valves associated with the engine and the multiple exhaust vales comprise all of the exhaust valves associated with the engine” and “multiple actuators operating during a deceleration cylinder cut-off (DCCO) mode to slidably displace the camshaft barrels to position the zero-lift lobe of predetermined ones of the multiple sliding camshaft barrels into contact with at least one of: the multiple intake valves; or the multiple exhaust valves to completely shut down air flow into the engine” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1; 
the prior art of record does not teach “wherein the multiple intake valves comprise all of the intake valves associated with the internal combustion engine” and “multiple intake actuators operating during a deceleration cylinder cut-off (DCCO) mode to slidably displace the camshaft barrels of the intake camshaft to position the zero- lift lobe of the multiple sliding camshaft barrels of the intake camshaft into contact with the multiple intake valves” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 11; and 
the prior art of record does not teach “wherein the multiple intake valves comprise all of the intake valves associated with the engine and the multiple exhaust vales comprise all of the exhaust valves associated with the engine” and “actuating multiple actuators to operate during a deceleration cylinder cut-off (DCCO) mode to slidably displace the camshaft barrels to position the zero-lift lobe of predetermined ones of the multiple sliding camshaft barrels into contact with at least one of: the multiple intake valves; or the multiple exhaust valves” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 18.
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. 

Note: the US patent number 9,404,396 to Eppinger did not teach applying the zero lift lobe (deactivating lobe) to all either intake or exhaust valves of the engine but only taught apply the zero lift lobe (deactivating) a portion of the intake or exhaust valves (as indicated in column 6, lines 20-30 and column 6, lines 55-60) while another portion of the intake or exhaust valves remain actuated but at a different lift. Further, the above structure could not perform the function of the claims since a portion of the exhaust valves can only be actuated by a high-lift or low-lift cams and do not have zero lift cams to not actuate them. Further, the aspect of deactivating all intake or exhaust valves was not taught in the art. For this reason, the claims are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following is pertinent prior art: US patent application publication number 2018/0258803 to Verner et al. (see the zero-lift cam 31 and low lift cam 30) and German patent document DE 102017105309 to Hayden (see the zero-lift cams 28 and low lift cams 27).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY HARRIS whose telephone number is (571)272-3665.  The examiner can normally be reached on M to F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WESLEY G HARRIS/Examiner, Art Unit 3746                                                                                                                                                                                                                                                                                                                                                                                                               /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746